NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WOODROW WOODS AND MARINE EXHAUST
SYSTEMS, INC., ‘
Plain,tiffs-Appellees,
V.
DEANGELO MARINE EXHAUST, INC., _
Defendant-Appello:nt.
2010-1478 `
Appeal from the United States District Court for the
Southern District of Florida in case no. 08-CV-81579,
Judge Daniel T.K. Hurley.
ON MOTION
Before GA,JARsA, Circuit Judge.
0 R D E R
Woodrow Woods and Marine Exhaust Systems, lnc.
(MES) move without opposition to substitute Denise J.
Bleau as counsel and withdraw Jennifer E. Simpson, as
counsel MES also moves for leave to exceed the word
limitation and file an answer brief of up to 15,440 words

WOODS V. DEANGELO MARlNE 2
DeAngelo Marine Exhaust does not object, provided that it
may also exceed the word limit in its reply brief_
Upon consideration thereof,
IT ls OR1)ERED THAT:
(1) The motion to substitute counsel is granted
(2) The motion to exceed the word limitation is denied.
MES’s reply brief, not to exceed 14,000 words, is due within
14 days of the date of filing of this order.
FoR THE CoURT
,MH 0 1  /s)' Jan Horbaly
Date J an Horbaly -
Clerk _
cc: Jennifer E. Simpson, Esq.
Michael C. Cesarano, Esq.
D@niS@ J. B1eau, ESq. F§,LEl1
U.3.00URT F APPEALS FOR
924 THE FEDERAL ClRCUIT
JUN 01 2011
.lANHORBALY
Cl.F.H(